Citation Nr: 1438986	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1977, to include service in the Republic of Vietnam.  The appellant is his widow.

This appeal originally came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The appellant attended a hearing in November 2011 before the undersigned Veteran's law judge.  A transcript of that hearing is of record.

The Board issued a decision in August 2013 denying entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In March 2014, the Court entered an order approving a joint motion for remand (JMR) filed by the Veteran and the VA Office of General Counsel (herein after "the parties").  The parties requested in the JMR that the August 2013 Board decision be vacated and remanded to the Board for further action.  

The appeal is presently before the Board for action consistent with the instructions contained in the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this matter was previously before the Board in August 2013, the appellant raised alternative theories of entitlement, including that (a) the Veteran overdosed on pain medication due to his impaired thinking that resulted from his service-connected PTSD and (b) that VA provided the Veteran with drugs that should not have been prescribed.  Upon consideration of these theories, the Board found in August 2013 that the Veteran's death was most likely related to an accidental overdose of pain medication while treating his multiple medical issues to include chronic back pain and COPD.

Upon remand from the Court, the appellant has raised a new theory of entitlement: that the back condition for which the Veteran was taking pain medication was due to injuries sustained during service.  In support of this new theory, the appellant submitted a July 2014 medical opinion by a private doctor.  This doctor wrote that "[i]t is my medical opinion, that it is as likely as not that the medications prescribed by the VA physicians caused his death."  The doctor also concluded that "[i]t is as likely as not that his back injuries in the service contributed to the continued worsening of his back problems requiring his surgeries and subsequent failed back syndrome."  The doctor cited in-service and post-service treatment records in support of this opinion.  

The Board finds that this private medical opinion indicates that the Veteran's post-service back condition may have been related to back injuries documented in the service treatment records (STRs).  This medical opinion, however, is not fully adequate to resolve the claim.  Notably, the doctor did not explain the medical reasons underpinning his conclusions.  Rather, he simply stated facts and then a conclusion.  Without providing the basis for his opinion, the Board is unable to fully determine its evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

The doctor's failure to explain the basis for his opinion is significant in light of some conflicting evidence in the record.  This evidence was best summarized by a private doctor during an evaluation conducted on October 31, 2003:

This gentleman is no stranger to back-related problems.  Apparently he started having problems in the latter 1990's [sic], and Dr. Duncan performed a discectomy on this gentleman in 1999.  But, from what his wife tells me, after surgery Dr. Duncan came out and told her that he had a congenital defect of the spine which limited his approach and he was not able to do all that he had intended as a result of that.'  "  
 
As highlighted by this summary, there are two important facts not cited or discussed in the private doctor's July 2014 opinion.  First, the doctor did not discuss the post-service treatment records from June 1998, August 1999, and September 1999, which show that the Veteran's back pain had a much more recent onset.  Second, the private doctor did not discuss whether the back condition involved a congenital defect.  Without addressing these material questions, the July 2014 medical opinion is not sufficient to fully inform the Board's determination.  Under such circumstances, remand for a new medical opinion is appropriate.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  

Because this deficiency is a matter of medical opinion, rather than relevant, factual, and objective information, the Board is not required to seek clarification from the private doctor who wrote the July 2014 opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).  However, the appellant is invited to seek such clarification if she wishes to do so.  

The parties to JMR also indicated that "the Board erred in failing to respond to th[e] expressly-raised theory of entitlement" involving the appellant's Board hearing testimony asserting "that VA physicians failed to adequately supervise the Veteran's treatment for pain and posttraumatic stress disorder (PTSD) per 38 U.S.C. § 1151."  Accordingly, the Board will also ask that a VA opinion be obtained to address the complex medical questions presented by that theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims file to be forwarded to a medical professional for preparation of a medical expert opinion.  

Accordingly, the medical expert is asked to carefully consider the relevant facts of this case, including the appellant's contentions, and then address the following questions:

(a)  Is it at least as likely as not (i.e., equally probable) that a back condition extant at the time of the Veteran's death had its onset directly during his service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering question (a), the expert is asked to address the medical significance of (1) the STRs showing treatment for back pain during service, and (2) post-service treatment records showing back pain with a more recent onset.  

(b) If a congenital defect (as opposed to a congenital disease) was present, was there additional disability superimposed upon the congenital defect during the Veteran's lifetime?  If so, is it at least as likely as not (i.e., equally probable) that the superimposed disability was related to the back injuries during the Veteran's service?  

For purposes of answering question (b), the examiner is asked to classify a "congenital defect" as any condition that is more or less static and immutable in nature, whereas a "congenital disease" is one that is capable of improving or deteriorating.

In answering both questions (a) and (b), please articulate the medical reasoning underpinning your conclusions.  That is, (1) identify what facts and information (i.e., evidence), whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  Unless the appeal is otherwise resolved in the appellant's favor as a result of the action taken in paragraph 1, arrange for the claims file to be forwarded to a medical professional for preparation of a second medical expert opinion.  

Accordingly, the medical expert is asked to carefully consider the relevant facts of this case, including the appellant's contentions, and then address the following questions:

(a) What is the likelihood that the pain medication issued by VA caused or contributed to the accidental overdose causing the Veteran's death in February 2009?  

In answering question (a), the examiner is asked to consider (1) a list of medications from a private pharmacy (Baker Pharmacy), which shows prescriptions paid for by the Veteran at that location through January 26, 2009, and (2) VA treatment records showing that all prescriptions at that facility are listed as stopped (except for albuterol and vardenafil) on November 20, 2008.  

(b)  If medications filled by VA caused or contributed to his death, what is the likelihood that there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in prescribing the medications that ultimately resulted in the Veteran's accidental overdose?  

In answering question (b), the examiner is asked to address (1) the propriety of prescribing these medications for someone with COPD, to include identifying what the standard of care is in treating a patient with the Veteran's medical picture, and (2) whether the VA physicians treating the Veteran failed to adequately supervise his treatment for pain and PTSD?  

(c)  Was the Veteran's death an event not reasonably foreseeable?

In answering question (c), the expert is asked to consider whether the Veteran's death from accidental overdose was a risk that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided--not what the treating physicians might have actually foreseen in treating the Veteran with these medications.  

In answering both questions (a) and (b), please articulate the medical reasoning underpinning your conclusions.  That is, (1) identify what facts and information (i.e., evidence), whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  After completing all action set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



